TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00723-CV




                                   In re Edward Michael Bell




                  ORIGINAL PROCEEDING FROM TOM GREEN COUNTY



                            MEMORANDUM OPINION


               Edward Michael Bell has petitioned for a writ of mandamus ordering the district court

to act on his pro se motion for appointment of counsel for the purpose of requesting forensic DNA

testing. See Tex. Code Crim. Proc. Ann. art. 64.01(c) (West Supp. 2007). While this petition was

pending, the trial court denied the motion for appointed counsel after concluding that there are no

reasonable grounds for a testing motion to be filed. See id. Because the trial court has acted on the

motion, the request for mandamus relief has been rendered moot. The petition for writ of mandamus

is denied. See Tex. R. App. P. 52.8(a).




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Filed: February 22, 2008